Case 2:13-cv-08833-CAS-AGR Document 489 Filed 06/29/20 Page 1 of 18 Page ID
                                #:30405


 1   THOMAS M. HEFFERON (pro hac vice)
     THefferon@goodwinlaw.com
 2   BROOKS R. BROWN (SBN 250724)
     BBrown@goodwinlaw.com
 3   GOODWIN PROCTER LLP
     901 New York Ave., N.W.
 4   Washington, D.C. 20001
     Tel.: (202) 346-4000
 5   Fax: (202) 346-4444
 6   DOUGLAS A. THOMPSON (SBN 155619)
     douglas.thompson@bclplaw.com
 7   BRYAN CAVE LEIGHTON PAISNER LLP
     120 Broadway, Ste. 300
 8   Santa Monica, Cal. 90401-2386
     Tel.: (310) 576-2100
 9   Fax: (310) 576-2200
10   Attorneys for Defendants
11   [ADDITIONAL COUNSEL LISTED IN CLOSING SIGNATURE BLOCK]
12
                          UNITED STATES DISTRICT COURT
13
                         CENTRAL DISTRICT OF CALIFORNIA
14
                                  WESTERN DIVISION
15
16   BARBARA WALDRUP, individually           Case No. 2:13-cv-08833-CAS-AG
     and on behalf of other members of the    lead case
17   public similarly situated,              (Consolidated with Case No. 2:16-cv-
                       Plaintiff,             04166-CAS-AGR)
18          v.                               DEFENDANTS’ SUBMISSION
19   COUNTRYWIDE FINANCIAL                   CONCERNING SETTLEMENT
20   CORPORATION, et al. ,                   Date:     July 13, 2020
               Defendants.                   Time:     10:00 am
21                                           Dept:     8D (8th Floor)
     ELIZABETH WILLIAMS, et al.,             Judge:    Hon. Christina A Snyder
22                                                     350 W. First Street
                Plaintiff,                             Los Angeles, CA 90012
23       v.
24   COUNTRYWIDE FINANCIAL
25   CORPORATION, et al.
               Defendants.
26
27
28
Case 2:13-cv-08833-CAS-AGR Document 489 Filed 06/29/20 Page 2 of 18 Page ID
                                #:30406


 1                                                TABLE OF CONTENTS
 2                                                                                                                                 Page
 3   INTRODUCTION .................................................................................................................. 1
 4   ARGUMENT............................................................................................................................ 2
 5             1.        The weaknesses in Plaintiffs’ case support the conclusion the
 6                       settlement is a fair, reasonable and adequate classwide resolution. ........... 2
 7             2.        Continued litigation in the absence of settlement would have been
 8                       risky, complex, expensive, and protracted. .................................................... 4
 9             3.        Plaintiffs faced substantial risks of decertification. ...................................... 5
10             4.        The $250 million settlement amount is more than fair, reasonable
11                       and adequate under the circumstances. ......................................................... 7
12             5.        The late stage of proceedings at which the settlement was achieved
13                       supports its final approval. ............................................................................... 8
14             6.        The settlement is the product of protracted negotiations
15                       conducted by experienced consumer class action counsel with the
16                       assistance of a nationally recognized mediator. ............................................ 8
17             7.        No interests of a government participant are at stake. ................................ 9
18             8.        The reaction of class members overwhelmingly favors final
19                       approval of the settlement. ............................................................................ 10
20   CONCLUSION ...................................................................................................................... 13
21
22
23
24
25
26
27
28


                                                                      -i-
Case 2:13-cv-08833-CAS-AGR Document 489 Filed 06/29/20 Page 3 of 18 Page ID
                                #:30407


 1                                            TABLE OF AUTHORITIES
 2                                                                                                                           Page(s)
 3
     Cases
 4
     Adoma v. Univ. of Phoenix, Inc.,
 5     913 F. Supp. 2d 964 (E.D. Cal. 2012) .............................................................................. 8
 6
     Barbosa v. Cargill Meat Sols. Corp.,
 7      297 F.R.D. 431 (E.D. Cal. 2013) ...................................................................................... 8
 8   Churchill Vill., LLC v. GE,
 9      361 F.3d 566 (9th Cir. 2004) ....................................................................................... 2, 10
10   Felix v. WM. Bolthouse Farms, Inc.,
         No. 19-0312, 2020 U.S. Dist. LEXIS 78280 (E.D. Cal. May 4, 2020)........................ 5
11
12   Ferrell v. Buckingham Prop. Mgmt.,
        No. 19-0322, 2020 U.S. Dist. LEXIS 9919 (E.D. Cal. Jan. 17, 2020) ........................ 7
13
     Flores v. ADT LLC,
14
        No. 16-0029, 2018 U.S. Dist. LEXIS 31784 (E.D. Cal. Feb. 27, 2018) ..................... 5
15
     Gong-Chun v. Aetna Inc.,
16      No. 09-1995, 2012 U.S. Dist. LEXIS 96828 (E.D. Cal. July 11, 2012) ...................... 9
17   In re Google Referrer Header Privacy Litig.,
18       87 F. Supp. 3d 1122 ................................................................................................5, 6, 7, 8
19   Hanlon v. Chrysler Corp.,
20     150 F.3d 1011 (9th Cir. 1998) ........................................................................................... 7

21   Law v. Trump Univ., LLC,
       881 F.3d 1111 (9th Cir. 2018) ......................................................................................... 12
22
     Nat’l Rural Telecomms. Coop. v. DIRECTV, Inc.,
23
       221 F.R.D. 523 (C.D. Cal. 2004) ............................................................................ 8, 9, 10
24
     Officers for Justice v. Civil Serv. Comm’n,
25       688 F.2d 615 (9th Cir. 1982) ............................................................................................. 2
26
     In re Pacific Enters. Sec. Litig.,
27       47 F.3d 373 (9th Cir. 1995)................................................................................................ 9
28


                                                                    -ii-
Case 2:13-cv-08833-CAS-AGR Document 489 Filed 06/29/20 Page 4 of 18 Page ID
                                #:30408


 1   Pallas v. Pac. Bell,
 2       No. 89-2373, 1999 WL 1209495 (N.D. Cal. July 13, 1999) ........................................ 10

 3   Riker v. Gibbons,
        No. 08-0115, 2010 WL 4366012 (D. Nev. Oct. 28, 2010) ........................................... 9
 4
 5   Rodriguez v. West Publ’g Corp.,
        563 F.3d 948 (9th Cir. 2009) ............................................................................................. 8
 6
     Staton v. Boeing Co.,
 7       327 F.3d 938 (9th Cir. 2003) ............................................................................................. 2
 8
     True v. Am. Honda Motor Co.,
 9      749 F. Supp. 2d 1052 (C.D. Cal. 2010) .......................................................................... 10
10   Waldrup v. Countrywide Fin. Corp.,
11     No. 18-80024, Dkt. #6 (9th Cir. May 22, 2018) ............................................................ 6

12   Wallace v. Countrywide Home Loans. Inc.,
       No. 08-1463, 2015 U.S. Dist. LEXIS 190929 (C.D. Cal. Apr. 17, 2015) ............... 4, 6
13
14   Wren v. RGIS Inventory Specialists,
       No. 06-5778, 2011 U.S. Dist. LEXIS 38667 (N.D. Cal. Apr. 1, 2011)....................... 9
15
     Rules
16
     FED. R. CIV. P. 23..........................................................................................................1, 2, 5, 9
17
18
19
20
21
22
23
24
25
26
27
28


                                                                     -iii-
Case 2:13-cv-08833-CAS-AGR Document 489 Filed 06/29/20 Page 5 of 18 Page ID
                                #:30409


 1                                      INTRODUCTION
 2          Before the Court is Plaintiff’s motion for final approval of the class settlement
 3   preliminarily approved by this Court on March 30, 2020. See ECF No. 475. Defendants
 4   submit this filing to set forth their own views on why the settlement is a fair, reasonable,
 5   and adequate compromise that warrants final approval under FED. R. CIV. P. 23(e).
 6          The $250,000,000 settlement fund provides substantial benefits to the settlement
 7   class, while accounting for the very real risks that Plaintiffs could have continued
 8   litigating this case through trial and appeal and recovered nothing for themselves or the
 9   settlement class. At the time the settlement was reached, Defendants had filed motions
10   for decertification of the class and for summary judgment supported by substantial
11   evidence developed after the Court’s March 2018 certification order. See ECF Nos. 434–
12   35. The Court, having already determined that this case presents a “close question” with
13   no prior precedents supporting Plaintiffs’ theory of liability, could have granted either
14   motion on multiple grounds and foreclosed recovery in any amount for the members of
15   the settlement class. ECF No. 247 at 27. The Court also could have denied those
16   motions and let the case go to trial—“h[o]ld[ing] [Plaintiffs] to their theory of proof”
17   (ECF No. 247 at 27)—where Plaintiffs faced a real and substantial risk of a jury finding
18   for Defendants and concluding that the challenged appraisals did not uniformly violate
19   (or violate at all) the Uniform Standards of Professional Appraisal Practice, or that there
20   was no proof of any consequent out-of-pocket injury to Plaintiffs or any class members.
21   Either of those results, and numerous other possible outcomes following from
22   continued District Court and appellate proceedings in the absence of the settlement,
23   exposed Plaintiffs and the settlement class members to real and substantial risk of
24   recovering nothing in these consolidated actions.
25          Under these circumstances, the settlement is more than a fair, reasonable, and
26   adequate resolution of these consolidated actions. This conclusion is reinforced by the
27   positive reception that the settlement has received from the two million-plus member
28   settlement class, with approximately 33 Successful Opt-Outs, three purported “formal”


                                                 -1-
Case 2:13-cv-08833-CAS-AGR Document 489 Filed 06/29/20 Page 6 of 18 Page ID
                                #:30410


 1   objections filed with the Court, and two purported “informal” objections submitted to
 2   the settlement administrator or the parties’ counsel (but never filed with the Court). See
 3   Decl. of Cameron R. Azari (“Azazi Decl.,” filed concurrently herewith) ¶ 18 & Att. 2.
 4                                         ARGUMENT
 5          To determine whether a proposed settlement is fair, reasonable, and adequate
 6   under FED. R. CIV. P. 23(e)(2), the Court considers “a number of factors, including: (1)
 7   the strength of plaintiffs’ case; (2) the risk, expense, complexity, and likely duration of
 8   further litigation; (3) the risk of maintaining class action status throughout the trial; (4)
 9   the amount offered in settlement; (5) the extent of discovery completed, and the stage
10   of the proceedings [at which the settlement was reached]; (6) the experience and views
11   of counsel; (7) the presence of a governmental participant; and (8) the reaction of the
12   class members to the proposed settlement.” Staton v. Boeing Co., 327 F.3d 938, 959 (9th
13   Cir. 2003) (internal citation and quotation marks omitted). “In addition, . . . the
14   settlement may not be the product of collusion among the negotiating parties.” Churchill
15   Vill., LLC v. GE, 361 F.3d 566, 576 (9th Cir. 2004). “The relative degree of importance
16   to be attached to any particular factor will depend upon and be dictated by the nature
17   of the claim(s) advanced, the type(s) of relief sought, and the unique facts and
18   circumstances presented by each individual case.” Officers for Justice v. Civil Serv. Comm’n,
19   688 F.2d 615, 625 (9th Cir. 1982). As applied here, these factors support a finding that
20   the settlement is fair, reasonable, and adequate resolution of these actions.
21          1.     The weaknesses in Plaintiffs’ case support the conclusion the
22                 settlement is a fair, reasonable and adequate classwide resolution.
23          This is not a case where Plaintiffs were certain to succeed in prevailing on the
24   merits and maintaining class certification through trial and appeal. To the contrary,
25   numerous aspects of Plaintiffs’ claims and theories exposed them to a substantial risk of
26   loss or recovering nothing for themselves or the class. For example, to prevail in these
27   actions and secure a recovery for themselves and the class, Plaintiffs would have had to
28   prove that each one of more than 21,000 independent, third-party appraisers who


                                                  -2-
Case 2:13-cv-08833-CAS-AGR Document 489 Filed 06/29/20 Page 7 of 18 Page ID
                                #:30411


 1   performed nearly 90% of the class appraisals was corrupted by Defendants such that
 2   not one of them could have truthfully certified they were offering an independent
 3   opinion of value as required by the Uniform Standards of Professional Appraisal
 4   Practice (USPAP). See ECF No. 434 at 12–21. Plaintiffs would have had to prove that
 5   this alleged corruption extended to the thousands of third-party appraisers whose work
 6   for Defendants during the class period was limited to a single appraisal. See id. at 21.
 7         And even if Plaintiffs could overcome these (and other) substantial hurdles of
 8   proof, they would also have had to prove that none of the 2.4 million class members
 9   would have agreed to pay for an appraisal if they had been aware of Plaintiffs’ theories
10   as to why their appraisals were not USPAP-compliant—a proposition that would need
11   to withstand evidence that, as loan applicants, the class members were solely interested
12   in appraisals as a means to an end (getting the benefits of the loan), and were indifferent
13   to USPAP compliance. See id. at 21–25. In certifying the class, this Court recognized the
14   substantial proof challenges attendant to Plaintiffs’ claims and theories, noting that
15   Plaintiffs’ ability to recover was a “close question” because there were no legal
16   precedents supporting their theories about USPAP compliance. ECF No. 247 at 27.
17   Likewise, in their motion for final approval, Plaintiffs duly acknowledged that having to
18   carry “the burden at trial to prove that defendant’s USPAP violations rendered the
19   appraisals worthless to borrowers” presented a “substantial” “risk[].” ECF No. 478 at
20   17–18.
21          Plaintiffs’ “theory of proof” also entailed claims that every appraisal was subject
22   to the same “uniform,” “companywide” policies. ECF No. 247 at 3. But, as Defendants
23   demonstrated in their decertification and summary judgment motions with evidence
24   from the discovery record and expert analysis (and were prepared to demonstrate
25   through trial and appeal, if necessary), none of the challenged policies underlying
26   Plaintiffs’ claims was in fact “uniform” or “companywide”—some appraisals were
27   governed by certain policies and not by others, and no policy applied to every one of
28   the challenged appraisals. See ECF No. 434 at 5–8, 12–18. For example, one of the core


                                                 -3-
Case 2:13-cv-08833-CAS-AGR Document 489 Filed 06/29/20 Page 8 of 18 Page ID
                                #:30412


 1   policies highlighted by Plaintiffs was described by them to be a “special” process that
 2   applied at most to 6.9% of the class appraisals at issue. See id. at 6.
 3          These (and numerous other) grounds for full or partial summary judgment against
 4   Plaintiffs or decertification of the class (in whole or in part) were detailed in the summary
 5   judgment and decertification motions filed by Defendants which were pending before
 6   the Court at the time of the settlement. See ECF Nos. 434–35. These substantial and
 7   meritorious motions, and the compendium of evidentiary submissions supporting them,
 8   exposed Plaintiffs to the acute risk of recovering nothing for themselves or the class
 9   through continued litigation in the absence of the settlement. Recognizing this, some
10   courts have concluded that the pendency of “motions for partial summary judgment
11   and decertification” at the time of settlement is a factor that calls the strength of the
12   plaintiff’s case into question and renders settlement “a positive result for the Settlement
13   Class.” See, e.g., Wallace v. Countrywide Home Loans. Inc., No. 08-1463, 2015 U.S. Dist.
14   LEXIS 190929, at *14–15 (C.D. Cal. Apr. 17, 2015). The same conclusion applies on
15   the record here.
16          2.     Continued litigation in the absence of settlement would have been
17                 risky, complex, expensive, and protracted.
18          For the reasons set forth above in Part 1, continuing to litigate this case would
19   have been risky to Plaintiffs and the class—adverse rulings on class decertification or
20   summary judgment, an adverse outcome at trial, or an adverse appellate result on the
21   merits or class certification could have substantially limited their recovery, even to zero.
22          But even apart from these risks, settlement makes sense because even a favorable
23   outcome could not have been achieved without significant additional labor, expense,
24   and delays. As the multi-year history of proceedings in these actions confirms, they are
25   wide-ranging consumer class actions involving substantial potential exposure, raising
26   complex claims and issues with respect to more than two million appraisals, which
27   already have resulted in protracted and expensive proceedings. Given this, there can be
28   no legitimate doubt that continued litigation through resolution of Defendants’


                                                  -4-
Case 2:13-cv-08833-CAS-AGR Document 489 Filed 06/29/20 Page 9 of 18 Page ID
                                #:30413


 1   summary judgment and decertification motions, potential trial, and appeal would have
 2   continued to be complex, expensive, and protracted. Absent summary judgment in favor
 3   of Defendants, Plaintiffs would have to prove their theories of liability and overcome
 4   defenses in a trial requiring multiple experts on each side testifying (and seeking to rebut
 5   each other’s testimony) on the conclusions that can be drawn from a complex data set
 6   containing millions of records. See, e.g., In re Google Referrer Header Privacy Litig., 87 F. Supp.
 7   3d 1122, 1131 (recognizing case “would have been expensive to litigate and try since
 8   expert testimony would be necessary” to explain complex issues and to “establish a basis
 9   for damages in an untested area”).
10          Plaintiffs would also have to overcome defenses raised by Defendants which put
11   the subjective intent of individual appraisers and individual class members at issue. ECF
12   No. 434 at 19–20. And even if Plaintiffs prevailed, they would have had to face an appeal
13   on both merits and class-certification issues.
14          For all of these reasons, Plaintiffs have appropriately called the prospect of
15   continued litigation “protracted” and “resource-draining.” ECF No. 478 at 18. “[G]reat
16   weight is accorded to the recommendation of counsel” in such assessments as to the
17   risks and expenses of continued litigation. Flores v. ADT LLC, No. 16-0029, 2018 U.S.
18   Dist. LEXIS 31784, *28 (E.D. Cal. Feb. 27, 2018).
19          3.      Plaintiffs faced substantial risks of decertification.
20          While “decertification is always a possibility,” Felix v. WM. Bolthouse Farms, Inc.,
21   No. 19-0312, 2020 U.S. Dist. LEXIS 78280, *22 (E.D. Cal. May 4, 2020), the risk that
22   Plaintiffs would not be able to maintain class status through trial and appeal was
23   particularly acute here. Indeed, in certifying the class, this Court acknowledged that Rule
24   23 predominance presents “a close question” in these cases. And, at the time of the
25   settlement, Defendants had already filed a substantial decertification motion—
26   supported by a compendium of record evidence—raising a host of meritorious
27   arguments that predominance and other Rule 23 prerequisites to class certification were
28   lacking based on the post-certification record. That motion presented substantial risks


                                                    -5-
Case 2:13-cv-08833-CAS-AGR Document 489 Filed 06/29/20 Page 10 of 18 Page ID
                                 #:30414


  1   that the class would be decertified, in whole or in part, that counsel in favor of approval
  2   of the Settlement. See also, e.g., Google, 87 F. Supp. 2d at 1131–32 (“Although a class can
  3   be certified for settlement purposes, the notion that a district court could decertify a
  4   class at any time is an inescapable and weighty risk that weighs in favor of a settlement.”);
  5   Wallace, 2015 U.S. Dist. LEXIS 190929, at *16 (where there are “grounds on which
  6   Defendants could seek to decertify the class if the settlement is not approved,” “[t]he
  7   risk of decertification should the action proceed favors approving the settlement”).
  8            In addition to the risks of maintaining class status through trial, Plaintiffs faced
  9   the risk of losing class status on appeal. While the Ninth Circuit declined discretionary
 10   review on an interlocutory basis (see Waldrup v. Countrywide Fin. Corp., No. 18-80024, Dkt.
 11   #6 (9th Cir. May 22, 2018)), Defendants would have had the opportunity to renew their
 12   objections to class treatment on any appeal from a final judgment, and a favorable ruling
 13   on any one of the issues raised could have resulted in a denial of class treatment and
 14   consequent reduction of any class recovery to zero. Specifically, class treatment would
 15   have been invalidated if the Court of Appeals agreed with Defendants on any of the
 16   following:
 17      (i)    that Plaintiffs’ allegedly common evidence (in the form of alleged policies
 18             and alleged statements) was not uniformly applicable across a class, some
 19             of whose appraisals could not have been affected by the alleged policies or
 20             statements because they predated them, or for other reasons;
 21      (ii) that a presumption of reliance could not be sustained given evidence that
 22             many class members never saw the representation they purportedly relied
 23             on;
 24      (iii) that a presumption of reliance could be rebutted by individualized evidence
 25             of non-reliance on, or indifference to, the challenged representations;
 26      (iv) that the statute of limitations could not be tolled on a classwide basis given
 27             individualized issues concerning class members’ diligence in protecting their
 28             rights and actual knowledge as to the nature of the conduct alleged (such as


                                                    -6-
Case 2:13-cv-08833-CAS-AGR Document 489 Filed 06/29/20 Page 11 of 18 Page ID
                                 #:30415


  1            through media reports published back to 2007 alleging practices of inflating
  2            property appraisals); or
  3      (v) that out-of-pocket losses could not be proven on a classwide basis given
  4            evidence that many borrowers received concrete financial benefits from the
  5            challenged appraisals outweighing the costs of the appraisals.
  6          4.     The $250 million settlement amount is more than fair, reasonable
  7                 and adequate under the circumstances.
  8          Against the background of the foregoing risks and the prospect that Plaintiffs
  9   could have recovered nothing after more than seven years of litigation and a trial and
 10   appeal process likely to be commensurately complex, the $250,000,000 settlement
 11   amount is a fair, reasonable and adequate recovery. That is especially so relative to other
 12   settlements that have achieved court approval in this Circuit. See, e.g., Ferrell v. Buckingham
 13   Prop. Mgmt., No. 19-0322, 2020 U.S. Dist. LEXIS 9919, at *59 n.20 (E.D. Cal. Jan. 17,
 14   2020) (collecting cases approving settlements representing recoveries of between 0.75%
 15   and 10.7% of what plaintiffs could recover at trial, “given the proffered strengths and
 16   weaknesses of the claims and defenses, the costs and risks of pursuing this litigation
 17   through trial, and the benefit of recovery now versus potentially no recovery”). Here, as
 18   Plaintiffs have noted in their motion for final approval, class members who do not opt-
 19   out can expect a direct payment in the amount of least 22% of the appraisal fees they
 20   could seek to recover at trial, without the uncertainties of further litigation. ECF No.
 21   478 at 20. And, if the value of the attorneys’ fees and litigation costs is treated as a benefit
 22   to class members, the class member recovery amount rises to approximately 29% of the
 23   appraisal fees they could seek to recover at trial. Either way, the class member recovery
 24   amount is certainly sufficient to “fall within a reasonable range of possible settlements,
 25   giving ‘proper deference to the private consensual decision of the parties’ to reach an
 26   agreement rather than to continue litigating.” Google, 87 F. Supp. 3d at 1133 (quoting
 27   Hanlon v. Chrysler Corp., 150 F.3d 1011, 1027 (9th Cir. 1998)).
 28


                                                    -7-
Case 2:13-cv-08833-CAS-AGR Document 489 Filed 06/29/20 Page 12 of 18 Page ID
                                 #:30416


  1          5.     The late stage of proceedings at which the settlement was achieved
  2                 supports its final approval.
  3          “A settlement following sufficient discovery and genuine arms-length negotiation
  4   is presumed fair.” Adoma v. Univ. of Phoenix, Inc., 913 F. Supp. 2d 964, 977 (E.D. Cal.
  5   2012). Here, the parties reached their agreement to settle this case after (a) more than
  6   seven years of active litigation (including litigation and resolution of numerous motions
  7   to dismiss, the completion of substantial and wide-ranging discovery, litigation and
  8   resolution of Plaintiffs’ certification motion, litigation of Defendants’ summary
  9   judgment and decertification motions) and just a few months in advance of the
 10   scheduled trial date, (b) extensive arms-length negotiations conducted through a well-
 11   recognized professional mediator over many months and three in-person mediation
 12   sessions, and (c) the development of a discovery record that left the parties prepared to
 13   go to trial. “The extent of Plaintiffs’ counsel[’s] factual investigation and the amount of
 14   pre-compromise litigation shows they ‘had a good grasp on the merits of their case
 15   before settlement talks began,’” supporting the deference given to their decision to
 16   settle. Google, 87 F. Supp. 3d at 1134 (quoting Rodriguez v. West Publ’g Corp., 563 F.3d 948,
 17   967 (9th Cir. 2009)); accord, e.g., Adoma, supra (“A court is more likely to approve a
 18   settlement if most of the discovery is completed because it suggests that the parties
 19   arrived at a compromise based on a full understanding of the legal and factual issues
 20   surrounding the case.”). “What is required is that sufficient discovery has been taken or
 21   investigation completed to enable counsel and the court to act intelligently.” Barbosa v.
 22   Cargill Meat Sols. Corp., 297 F.R.D. 431, 447 (E.D. Cal. 2013) (citation omitted). And that
 23   is certainly the case here.
 24          6.     The settlement is the product of protracted negotiations conducted
 25                 by experienced consumer class action counsel with the assistance
 26                 of a nationally recognized mediator.
 27          “‘Great weight’ is accorded to the recommendation of counsel, who are most
 28   closely acquainted with the facts of the underlying litigation.” Nat’l Rural Telecomms. Coop.


                                                  -8-
Case 2:13-cv-08833-CAS-AGR Document 489 Filed 06/29/20 Page 13 of 18 Page ID
                                 #:30417


  1   v. DIRECTV, Inc., 221 F.R.D. 523, 528 (C.D. Cal. 2004); accord, e.g., Riker v. Gibbons, No.
  2   08-0115, 2010 WL 4366012, at *4 (D. Nev. Oct. 28, 2010) (“The recommendation of
  3   experienced counsel in favor of settlement carries a great deal of weight in a court’s
  4   determination of the reasonableness of a settlement.”). This deference is predicated on
  5   the fact that “parties represented by competent counsel are better positioned than courts
  6   to produce a settlement that fairly reflects each party’s expected outcome in the
  7   litigation.” In re Pacific Enters. Sec. Litig., 47 F.3d 373, 378 (9th Cir. 1995).
  8          This Court already found that class counsel “are experienced attorneys” with “a
  9   strong class action record,” when it found them adequate for Rule 23 purposes. ECF
 10   No. 247 at 23. Defendants, likewise, are represented by experienced counsel at multiple
 11   nationwide law firms who have (a) litigated countless consumer class actions from the
 12   initial complaint through the certification stage, dispositive motion practice, final
 13   judgment, and appeal; and (b) negotiated hundreds of class action settlements. See, e.g.,
 14   Decl. of Brooks R. Brown (“Brown Decl,” filed concurrently herewith) ¶ 4. The product
 15   of “arm’s length negotiations between experienced capable counsel after meaningful
 16   discovery” is entitled to a “presumption of correctness.” DIRECTV, 221 F.R.D. at 528.
 17   That is particularly the case here, where “the settlement was reached after mediation
 18   conducted by an experienced mediator.” Gong-Chun v. Aetna Inc., No. 09-1995, 2012 U.S.
 19   Dist. LEXIS 96828, at *43 (E.D. Cal. July 11, 2012). Indeed, the settlement here was
 20   reached only after multiple mediations facilitated over nearly a year by a nationally
 21   recognized mediator (Eric Green of Resolutions LLC), who has substantial experience
 22   mediating complex, consumer class actions. See Brown Decl. ¶¶ 7–13.
 23          7.      No interests of a government participant are at stake.
 24          “Because there is no governmental entity involved in this litigation, the seventh
 25   factor is inapplicable.” Wren v. RGIS Inventory Specialists, No. 06-5778, 2011 U.S. Dist.
 26   LEXIS 38667, at *32 (N.D. Cal. Apr. 1, 2011). Moreover, although notice of this
 27   settlement was provided to 61 federal and state officials (including the Federal Reserve
 28   Bank, Office of the Comptroller of the Currency, the Consumer Financial Protection


                                                     -9-
Case 2:13-cv-08833-CAS-AGR Document 489 Filed 06/29/20 Page 14 of 18 Page ID
                                 #:30418


  1   Bureau, the United States Attorney General, and the Attorneys General of all 50 states
  2   and territories) about four months ago, none of them have filed or lodged any objection
  3   or other submission concerning the settlement with this Court.
  4          8.     The reaction of class members overwhelmingly favors final
  5                 approval of the settlement.
  6          To “measure the class’s own reaction to the settlement’s terms directly, courts
  7   look to the number and vociferousness of the objectors.” True v. Am. Honda Motor Co.,
  8   749 F. Supp. 2d 1052, 1079 (C.D. Cal. 2010). “The greater the number of objectors, the
  9   heavier the burden on the proponents of settlement to prove fairness.” Pallas v. Pac. Bell,
 10   No. 89-2373, 1999 WL 1209495, at *6 (N.D. Cal. July 13, 1999); accord, e.g., DIRECTV,
 11   221 F.R.D. at 529 (“It is established that the absence of a large number of objections to
 12   a proposed class action settlement raises a strong presumption that the terms of a
 13   proposed class settlement action are favorable to the class members.”).
 14          Here, the reaction of class members to the settlement of this case has been
 15   strikingly positive—particularly so in light of the large class size of more than two million
 16   members. As of the latest information Defendants have received, there have been no
 17   more than 33 Successful Opt-Outs (barely 0.001% of the class), only three “objections”
 18   to the settlement filed with the Court, and only two “objections” to the settlement sent
 19   to the settlement administrator or the parties’ counsel. Settlements have been approved
 20   with a far higher objection and opt-out rate than this. See, e.g., Churchhill Vill., 361 F.3d
 21   at 577 (affirming settlement approval with 45 objections and 500 opt-outs out of 90,000
 22   class members).
 23          Even more strikingly, several of the class members opting out have done so not
 24   on account of any complaint that the settlement is unfair or insufficient, but that it is
 25   too favorable to class members. For example, one opt-out stated that he “do[es] not
 26   desire to be a party to this as I did not suffer any injury of any nature as a result of any
 27   action by any of the various defendants.” Had this case gone to trial, Defendants could
 28   have sought similar testimony from like-minded class members to rebut Plaintiffs’ out-


                                                  -10-
Case 2:13-cv-08833-CAS-AGR Document 489 Filed 06/29/20 Page 15 of 18 Page ID
                                 #:30419


  1   of-pocket damages methodology, so class counsel’s decision to settle the case and
  2   achieve a substantial recovery for the class without having to contend with this risk was
  3   reasonable.
  4         The three purported objections filed with the Court compel no different
  5   conclusion. For example, one class member, Susan G. Fineout, who frames her
  6   grievance as an objection to the settlement, does not in fact raise any objection to the
  7   settlement at all, nor, for that matter, an objection related to the subject matter of this
  8   litigation. Instead, Ms. Fineout asserts unrelated grievances against Defendants arising
  9   from her alleged “foreclosure nightmare” and an allegation that Defendants “ignored”
 10   her request for a loan modification, among other vaguely described grievances that
 11   nowhere use the word “appraisal.” See ECF No. 483 at 1–2 & passim. Ms. Fineout
 12   indicates that she has long been represented by counsel in connection with those
 13   grievances, and she can presumably continue to pursue them without regard to the
 14   outcome of this case.
 15         Reduced to their essence, the other two objections filed with Court (Harper and
 16   Gardner) generally assert that the recovery amount is too low. In addition, Gardner (but
 17   not Harper) raises questions about the amount of the class representative award and
 18   attorneys’ fee/litigation cost awards. As to the former, the assertion that the recovery
 19   amount is too low lacks merit for the reasons discussed in Sections 1 through 4 above,
 20   particularly considering that (a) the 22% to 29% of assessed appraisal fee recovery
 21   amount exceeds that approved in numerous other class action settlements; (b)
 22   Defendants’ summary judgment, decertification, and other arguments and defenses
 23   exposed Plaintiffs and the class to the real and substantial risk of recovering nothing at
 24   all; and (c) the Settlement was achieved without the need for protracted and expensive
 25   litigation through summary judgment, decertification, trial, and appeal and the attendant
 26   risks to Plaintiffs and the class of losing in the course of such proceedings. And
 27   Gardner’s questions about two elements of the settlement do not constitute substantive
 28   objections to its fairness, reasonableness, or adequacy.


                                                 -11-
Case 2:13-cv-08833-CAS-AGR Document 489 Filed 06/29/20 Page 16 of 18 Page ID
                                 #:30420


  1          As to the other two objections sent to the settlement administrator or the parties’
  2   counsel, neither of them meets the criteria for a valid objection set forth in this Court’s
  3   preliminary approval order (ECF No. 475), the class notice (ECF No. 457-1 Ex. B), or
  4   the Settlement Agreement (ECF No. 457-1). Among other reasons, neither objection
  5   was filed with this Court by the June 15, 2020 deadline. See ECF No. 457-1 ¶ 2.09 (“Any
  6   Class Member who does not submit a timely Objection in complete accordance with . . .
  7   any order of the Court shall not be treated as having filed a valid Objection to the
  8   Settlement”). Even setting this defect aside, however, the purported objections only
  9   generally assert that the class member recovery amount is too low and so lack merit for
 10   the same reasons as the two objections filed with the Court raising the same issue.
 11          In any event, class members who believed they could have obtained a higher
 12   recovery through continued litigation remained free to opt out and seek one. Indeed,
 13   class members were given not just one but two opportunities to opt out, first as part of
 14   the initial notice following class certification and again after the settlement was reached.
 15   See ECF No. 331 ¶ 3; ECF No. 457-1 ¶¶ 2.07–2.09. This second opportunity to opt-
 16   out after the Settlement Agreement was announced is not required, but was made part
 17   of the settlement terms nonetheless by agreement of the parties. See, e.g., Law v. Trump
 18   Univ., LLC, 881 F.3d 1111, 1121 (9th Cir. 2018) (holding that “due process does not
 19   compel a second opt-out opportunity”). That this extra opt-out opportunity was
 20   afforded—and yet so rarely exercised—speaks volumes about the adequacy and fairness
 21   of the settlement amount.
 22
 23   ///
 24
 25   ///
 26
 27   ///
 28


                                                 -12-
Case 2:13-cv-08833-CAS-AGR Document 489 Filed 06/29/20 Page 17 of 18 Page ID
                                 #:30421


  1                                       CONCLUSION
  2          For the reasons stated above, Defendants respectfully submit that the settlement
  3   reached by the parties in arm’s-length, mediator-facilitated negotiations represents a fair,
  4   adequate, and reasonable resolution of these cases.
  5
                                          Respectfully submitted,
  6
  7 Dated: June 29, 2020                  By: /s/ Brooks R. Brown
  8                                           THOMAS M. HEFFERON (pro hac vice)
                                              THefferon@goodwinlaw.com
  9                                           BROOKS R. BROWN (SBN 250724)
                                              BBrown@goodwinlaw.com
 10                                           RICHARD M. WYNER (pro hac vice)
                                              RWyner@goodwinlaw.com
 11                                           KEITH LEVENBERG (pro hac vice)
                                              KLevenberg@goodwinlaw.com
 12                                           GOODWIN PROCTER LLP
                                              901 New York Ave., N.W.
 13                                           Washington, D.C. 20001
                                              Tel.: (202) 346-4000
 14                                           Fax: (202) 346-4444

 15
 16                                       By: /s/ Douglas A. Thompson
                                              DOUGLAS A. THOMPSON (SBN 155619)
 17                                           douglas.thompson@bclplaw.com
                                              ROBERT E. BOONE III (SBN 132780)
 18                                           reboone@bclplaw.com
                                              LINDA C. HSU (SBN 239880)
 19                                           linda.hsu@bclplaw.com
                                              BRYAN CAVE LEIGHTON PAISNER LLP
 20                                           120 Broadway, Ste. 300
                                              Santa Monica, Cal. 90401-2386
 21                                           Tel.: (310) 576-2100
                                              Fax: (310) 576-2200
 22
                                               ENU A. MAINIGI (pro hac vice)
 23                                            emainigi@wc.com
                                               KENNETH C. SMURZYNSKI (pro hac vice)
 24                                            ksmurzynski@wc.com
                                               CRAIG D. SINGER (pro hac vice)
 25                                            csinger@wc.com
                                               BETH A. STEWART (pro hac vice)
 26                                            bstewart@wc.com
                                               WILLIAMS & CONNOLLY LLP
 27                                            725 12th St., N.W.
                                               Washington, D.C. 20005
 28                                            Tel.: (202) 434-5000


                                                 -13-
Case 2:13-cv-08833-CAS-AGR Document 489 Filed 06/29/20 Page 18 of 18 Page ID
                                 #:30422


  1                                    Fax: (202) 434-5029
  2                                    Attorneys for Defendants
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                         -14-
